DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 APRIL 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 11/618,245, 14/556,095, and 15/368,136.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-17 of copending Application No. 16/428,313 in view Levy et al., US 2003/0012548, Plotnick et al., US 2002/0144262, and Agnihotri et al., US 2003/0126598.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current Application’s claims are only worded in a way that slightly attempts to differ them from the claims of the copending Application.
Additionally, although the copending Application discloses the majority of the currently claimed limitations, the copending Application does not explicitly disclose information extracted from the media including metadata identifying the content of the media, identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement;
a cue is a Society of Cable and Telecommunications Engineers (SCTE) cue; 
the cue comprises information indicating a specific location, within the received media, for insertion of an alternative advertising content, and wherein the indicated specific location within received media indicates the second time at which the advertisement is presented; and
the identity includes a type of the media.
However, in a related art, Levy does disclose a cue comprises information indicating a specific location, within the received media, for insertion of an alternative advertising content, and wherein the indicated specific location within received media 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the copending Application and Levy to arrive at the claimed subject matter, by allowing cues to include location information for insertion, in order to provide various improvements relating to digital watermarking technology and applications (Levy; page 1, paragraph 2).
The copending Application in view of Levy still does not explicitly disclose information extracted from the media including metadata identifying the content of the media, identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement; 
a cue is a Society of Cable and Telecommunications Engineers (SCTE) cue; and 
the identity includes a type of the media.
However, in a related art, Plotnick does disclose information extracted from the media including metadata identifying the content of the media (extraction of metadata from video; page 6, paragraph 109, wherein the metadata includes descriptors such as titles, genres, and other program related information; page 9, paragraph 136); 
a cue is a Society of Cable and Telecommunications Engineers (SCTE) cue (with SCTE cue; page 9, paragraph 135); and 
the identity includes a type of the media (metadata includes descriptors such as titles, genres, i.e. types, and other program related information; page 9, paragraph 136).

The copending Application in view of Levy and Plotnick still does not explicitly disclose identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement.
However, in a related art, Agnihotri does disclose identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement (information can include multiple, i.e. including at least a third, information which can be identification information about frames containing commercial content, including frame numbers, i.e. first/second frames; page 5, paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the copending Application, Levy, Plotnick, and Agnihotri to arrive at the claimed subject matter, by allowing identification information about advertisements to include frame numbers, in order to provide an improved system and method for automatically learning parameter values which are optimized to enable a media content detection algorithm that is a function of those parameters to detect predetermined content in a media information stream (Agnihotri; page 1, paragraph 7).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al., US 2003/0012548 in view of Plotnick et al., US 2002/0184047 and further in view of Plotnick et al., US 2002/0144262 (herein Plotnick2) and Agnihotri et al., US 2003/0126598.

Regarding claim 1, Levy discloses a method comprising: 
detecting, at a media device at a media presentation location (detection with at least consumer device, i.e. device at a presentation location; page 5, paragraph 69), a 
in response to the detection of the cue, receiving separately from the media an advertisement associated with a user of the media device (can determine specific advertisement for insertion at the watermark/cue location, and wherein the advertisements can be received from a source different from the media, i.e. local storage or other source; page 2, paragraphs 13 and 15-16); and
presenting, by the media device, the media at a first time and the advertisement at a second time indicated by the detected cue (content being shown, i.e. presentation at a first time, and then an advertisement can be inserted at a specific location, i.e. a second time, based on watermark/cue; page 1, paragraph 10, and page 2, paragraph 16).
While Levy does disclose presenting the advertisement at the second time (an advertisement can be inserted at a specific location, i.e. a second time, based on watermark/cue; page 1, paragraph 10, and page 2, paragraph 16), Levy does not explicitly disclose responsive to presenting an advertisement, recording a log including first identifying information extracted from the media including metadata identifying the content of the media, second identifying information for the advertisement, and third identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement; and 
transmitting the log to a data collection facility.
In a related art, Plotnick does disclose responsive to presenting an advertisement, recording a log including first identifying information from the media, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy and Plotnick by allowing logging and reporting of shown advertisements in order to provide an improved system and method for coordinating the local insertion of all of the various ad types for each subscriber, as well as for monitoring the individualized ad campaign and modifying the ad campaign if necessary (Plotnick; page 1, paragraph 7).
Levy in view of Plotnick does not explicitly disclose information extracted including metadata identifying the content of the media, and identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement.
In a related art, Plotnick2 does disclose information extracted including metadata identifying the content of the media (extraction of metadata from video; page 6, paragraph 109, wherein the metadata includes descriptors such as titles, genres, and other program related information; page 9, paragraph 136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, and Plotnick2 by allowing certain identifying metadata information to be extracted from media content, in 
Levy in view of Plotnick, and Plotnick2 does not explicitly disclose identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement.
In a related art, Agnihotri does disclose identifying information to uniquely identify a first frame of the advertisement and a second frame of the advertisement (information can include multiple, i.e. including at least a third, information which can be identification information about frames containing commercial content, including frame numbers, i.e. first/second frames; page 5, paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, Plotnick2, and Agnihotri by allowing identification information about advertisements to include frame numbers, in order to provide an improved system and method for automatically learning parameter values which are optimized to enable a media content detection algorithm that is a function of those parameters to detect predetermined content in a media information stream (Agnihotri; page 1, paragraph 7).

Regarding claim 2, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses the cue is a Society of Cable and Telecommunications Engineers (SCTE) cue (Plotnick2; with SCTE cue; page 9, paragraph 135)

3, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses detecting the cue includes extracting a watermark from the media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103).

Regarding claim 4, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses detecting the cue includes extracting a watermark from audio of the media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103, and wherein this can also include watermarks as part of audio; page 2, paragraph 22).

Regarding claim 5, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses the media presentation location is a household (Plotnick; household/home location; page 2, paragraph 37, and page 3, paragraphs 41-43, and page 16, paragraph 152, and Levy; at a specific location for a user; page 2, paragraph 13).

Regarding claim 6, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses the media device is a television (Plotnick; with use of at least a Television; page 3, paragraph 38, and page 4, paragraph 46).

Regarding claim 7, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses determining the advertisement further includes determining the advertisement 

Regarding claim 8, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses the advertisement is received in a digital stream separate from transmission of the media to the media presentation location (Levy; advertisements can be received via separate source, i.e. local, wireless, etc.; page 2, paragraphs 13 and 15, and Plotnick; ads can be sent via separate connection; page 9, paragraph 88).

Regarding claim 9, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses splicing, at the media device, the advertisement into the media (Plotnick; advertisements can be spliced into the media; page 13, paragraph 125).

Regarding claim 10, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses the cue comprises information indicating a specific location, within the received media, for insertion of an alternative advertising content, and wherein the indicated specific location within received media indicates the second time at which the advertisement is presented (Levy; advertisement can be inserted at a specific location, i.e. a second time, based on watermark/cue; page 1, paragraph 10, and page 2, paragraphs 12 and 16).

11, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable storage device comprising instructions (Levy; page 7, paragraph 103, and Plotnick; page 8, paragraph 79).

Claim 12, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 13, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
Claim 14, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 15, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 16, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 17, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 18, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 19, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
20, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Regarding claim 21, Levy in view of Plotnick, Plotnick2, and Agnihotri discloses the identifying information includes a type of the media (Plotnick2; metadata includes descriptors such as titles, genres, i.e. types, and other program related information; page 9, paragraph 136).

Claim 22, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/
Primary Examiner, Art Unit 2424